UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7449



RAYMOND HOUSDEN,

                                           Petitioner - Appellant,

          versus


WILLIAM HAINES, Warden, Huttonsville Correc-
tional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-96-184-2)


Submitted:   January 26, 1999              Decided:    March 4, 1999


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Housden, Appellant Pro Se. Rory Lee Perry, II, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Housden appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    See Housden v. Haines, No. CA-96-184-2

(N.D.W. Va. Sept 4, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2